Citation Nr: 0634167	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and from January 1991 to March 1991.

The matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision for the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for degenerative disc disease of 
the cervical spine. 

Service connection for lumbar spine degenerative disc disease 
was granted December 27, 2005 and that issue is no longer on 
appeal. 


FINDING OF FACT

The veteran's degenerative disc disease of the cervical spine 
first manifested more than five years after service, and is 
not related to service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed degenerative disc 
disease of the cervical spine during service.  He 
specifically attributes his current condition to strenuous 
exercises performed during service, especially sit ups.  
Service medical examinations performed in August 1966, 
September 1967, and August 1969 reveal a normal 
musculoskeletal system.  In March 1968, the veteran sought 
treatment for low back pain, which he reported had been 
ongoing for two years.  X-rays taken at that time revealed 
scoliosis in the lumbar spine and a muscle strain was 
diagnosed.  However, the veteran voiced no complaints 
regarding his cervical spine at that time.
 
The November 1987 service induction examination report noted 
a scar on the veteran's neck, however, it was not considered 
disabling.  The examination was otherwise normal, and the 
veteran made no complaints of arthritis or recurrent back 
pain affecting his cervical spine on his personal report of 
medical history.  In February 1991 the veteran reported 
arthritis on his personal report of medical history; however, 
he did not identify the joints affected.  The veteran did not 
receive treatment for an injury affecting his cervical spine 
during service.  

An August 2002 opinion statement submitted by the veteran's 
private physician indicates the veteran began seeking 
treatment for severe back and neck pain in 1996.  A diagnosis 
of degenerative disc disease affecting the cervical spine at 
three levels was provided.  

The veteran underwent a VA spine examination in November 
2002.  Curvature of the cervical spine was normal on 
examination.  Range of motion measurements revealed forward 
flexion to 50 degrees, backward extension to 50 degrees, 
lateral flexion to 30 degrees bilaterally, and lateral 
extension to 30 degrees bilaterally.  Range of motion was 
limited due to pain.  The examiner diagnosed degenerative 
disc disease of the cervical spine, however, he did not offer 
an opinion regarding whether the veteran's condition was 
related to service.  

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his cervical spine, manifested by pain and limitation of 
motion.  The medical evidence of record confirms that the 
veteran has degenerative disc disease of the cervical spine.  

However, despite diagnosis of a current disability, there is 
no evidence that the veteran sustained a cervical spine 
injury during service.  Service medical records are silent 
for complaints of or treatment for a condition affecting the 
cervical spine.  In addition, the veteran has not submitted 
probative evidence of a nexus between his current disability 
and service.  The veteran underwent VA spine examinations in 
September 2003 and June 2005.  The examiners concluded that 
the veteran's cervical spine disability was not caused by 
performing sit ups but, rather, that his cervical condition 
was consistent with an active lifestyle and performing manual 
labor.  In August 2005, an examiner opined that the veteran's 
cervical spine disability was not aggravated beyond the 
natural course of the disease by active service.  

The veteran has submitted several medical opinions prepared 
by his private physicians which relate his cervical spine 
disability to service.  However, the Board notes that the 
aforementioned opinions are not probative of service 
incurrence, as they are clearly based on the veteran's 
reported history, and not by review of the evidence of 
record.  The veteran's service medical records do not reflect 
treatment for a cervical spine injury during service.  A 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

Further, medical records submitted subsequent to service 
reflect no treatment of the cervical spine pain until 1996, 
more than five years after separation from service.   
Accordingly, the one-year presumption of service incurrence 
does not apply.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence of record is against a 
grant of service connection for degenerative disc disease of 
the cervical spine; there is no doubt to be resolved; and 
service connection is not warranted. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in his or her possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2006); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO provided the requisite notification in an 
August 2003 letter, subsequent to the initial adjudication of 
the claim in November 2002, but prior to the re-adjudication 
by a decision review officer in October 2003.

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA and private treatment records, , and 
provided VA spine examinations in November 2002, September 
2003, June 2005, and August 2005.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.

All relevant evidence has been obtained, and no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  Accordingly, the 
veteran is not prejudiced by the claim being decided at this 
time. 





ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied. 








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


